Walker, J.
The only error which we find in this case appears to be in permitting the defendants in error to recover" a larger quantity of land than was sold by Mrs. Barrett, as guardian of her minor children, to Efiinger. She petitioned only for the sale of one quarter league; the court ordered that quantity sold. We affirm the judgment of the District Court as to the one-fourth league of land sold by Mrs. Barrett as guardian of George and Emily Barrett, and no more. But in so doing we do not recognize the right of Peter McGreal to recover any portion of the land under his title from Philip Dargan, as the administrator of the estate of D. C. Barrett. We think he took no title through the deed of the administrator de bonis non.
If the estate of Barrett was not fully administered by Wm. T. Austin, the first administrator, it was too late, after the lapse of more than twelve years, to open up the succession for the purpose of letting in a dormant judgment. We do not say that in all cases this rule must apply with strictness; there may be cases arise in equity which would demand its relaxation.
The judgment of the District Court is affirmed, as herein indicated.
Ordered accordingly.